Citation Nr: 0030922	
Decision Date: 11/29/00    Archive Date: 12/06/00	

DOCKET NO.  95-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of an 
injury of the right arm.

3.  Entitlement to service connection for residuals of an 
injury of the left arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and July 1995 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

During the veteran's personal hearing before a member of the 
Board, sitting in Atlanta, Georgia in September 2000, it was 
indicated that the veteran had received continuous medical 
care from various VA facilities since his discharge from 
active service until the present for the disabilities for 
which service connection is sought.  It was specifically 
indicated that the veteran had received medical care at a 
Chicago, VA Medical Center from 1967 to 1992, from a VA 
Medical Center in St. Louis from 1992 to 1994 and from a VA 
Medical Center in Decatur, Georgia, from 1994 until the 
present.  It was also indicated that the veteran had received 
treatment at Grady Hospital in Atlanta, Georgia.

A review of the record reflects that some records from Hines 
VA Medical Center have been associated with the claims file.  
Further, some records from Jefferson Barracks and John 
Cochran VA Medical Centers, both of St. Louis, have been 
associated with the record on appeal.  Specifically, records 
from John Cochran VA Medical Center from January 1992 to 
March 1995 have been associated with the claims file.  
Although the veteran reported, during his personal hearing, 
that records in St. Louis were limited to 1994, as noted, 
records up until March 1995 have been obtained.  A review of 
the file reflects that the veteran moved from the address in 
Illinois, that is listed as the address he was residing at 
while he was receiving treatment at the St. Louis VA Medical 
Centers in September 1996.  Therefore, it would appear 
prudent to request treatment records from the St. Louis VA 
Medical Centers through September 1996.

The record also indicates a reference to the veteran 
receiving medical care at a VA medical facility in Milwaukee 
in 1988.  It is unclear what treatment records may exist at a 
VA Medical Center in Milwaukee or to what extent they have 
been associated with the record on appeal.

During the veteran's personal hearing he indicated that he 
was involved in an accident during active service in 1967.  
The record reflects that in other statements, the veteran has 
reported that the accident occurred in 1966.  See statements 
received in April 1996 and October 1996.  In a February 1995 
statement the veteran indicated that he had been treated for 
headaches while stationed in Fulda, Germany, in 1965.  The 
veteran has indicated in other statements that he was 
hospitalized in Fulda, Germany, following a 1966 jeep 
accident.  See VA Form 9 received in July 1995.  During the 
veteran's personal hearing, testimony was offered that he was 
hospitalized, following the 1967 jeep accident, in Frankfurt, 
Germany.

A July 1994 Report of Contact reflects that the veteran was 
in receipt of Social Security benefits.  Records relating to 
any award of Social Security benefits have not been 
associated with the record on appeal.

The duty to assist veterans in the development of their 
claims has recently been reaffirmed and clarified.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the most specific 
information possible with respect to the 
date that he was involved in the jeep 
accident during his active service in 
Germany.  He should be requested to 
supply the year and month as well as the 
day of the month.  He should be further 
requested to indicate what hospital he 
received treatment in following the 
accident and the location of that 
hospital.

2.  If the veteran provides information 
in response to the above request 
regarding the date of the jeep accident 
as well as the location and identity of 
the hospital in which he received 
treatment, the RO should use this 
information in requesting records 
relating to any treatment of the veteran 
following the jeep accident in Germany.  
If the veteran does not respond to the 
above request, the RO should use the 
information of record, indicating that he 
was involved in a jeep accident in 1966 
or 1967, after which he received 
treatment at either a hospital in Fulda 
or Frankfurt, Germany, identified as the 
97th General Hospital.  All leads should 
be followed to their natural conclusion 
and any records obtained or responses to 
the request should be associated with the 
record on appeal.

3.  The RO should contact the veteran and 
ask him to identify the VA medical center 
that he received treatment from in 
Chicago, from 1967 to 1992.  If the 
veteran responds the RO should request 
copies of all records from that facility 
relating to treatment of the veteran from 
1967 through 1992.

4.  The RO should request copies of all 
records relating to treatment of the 
veteran as follows:  From the Hines VA 
Medical Center from 1967 to 1992; from 
the Milwaukee VA Medical Center during 
1988; from Jefferson Barracks in 
St. Louis VA Medical Center from 1992 
through September 1996; from John Cochran 
VA Medical Center in St. Louis from March 
1995 to September 1996; and from the VA 
medical facility in Decatur, Georgia from 
1994 until the present.  All records 
obtained should be associated with the 
record on appeal.

5.  The RO should contact the veteran and 
request that he supply the full name and 
address of Grady Hospital in Atlanta.  
After obtaining any necessary 
authorization, the RO should contact this 
facility and request copies of all 
records relating to any treatment of the 
veteran.  These records should be 
associated with the record on appeal.

6.  The RO should attempt to obtain the 
veteran's service personnel records.  If 
the veteran provides a year and a month 
identifying the time of the jeep 
accident, the RO should attempt to obtain 
morning reports for the veteran's unit 
for the 2 weeks following the jeep 
accident.

7.  The RO should contact the Social 
Security Administration and request 
copies of all records, both 
administrative and medical, relating to 
any determination it has made with 
respect to an award of disability 
benefits to the veteran.

8.  The RO should contact the veteran and 
his representative and inform them that 
they should provide medical evidence 
indicating that the veteran currently has 
headaches, residuals of injury of the 
right arm, and residuals of injury of the 
left arm, and that all of these 
disabilities are related to the jeep 
accident he has reported as occurring 
during his active service.

9.  Then, the veteran should be afforded 
VA neurology and orthopedic examinations 
to determine the existence and etiology 
of any currently manifested headache, 
residuals of injury of the right arm, and 
residuals of injury of the left arm 
disabilities.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations should be 
reported in detail.  The claims file must 
be made available to the examiner(s) for 
proper review, and the examination 
report(s) should reflect that such review 
was accomplished.  The examiner(s) should 
offer an opinion as to whether it is at 
least as likely as not that any currently 
manifested headache disability, residuals 
of injury of the right arm, or residuals 
of injury of the left arm are related to 
a jeep accident the veteran experienced 
during his active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

10.  The RO should then readjudicate the 
claims after all appropriate 
consideration of the Veterans Claims 
Assistance Act of 2000, 
Pub. L. No. 106-475, 1141 Stat. 2096 
(2000).  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, both the veteran and 
his representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


